Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Claim 7 was not included and considered a typographical error by the Examiner and Applicant.  Claim 7 is rejected herein.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least [0064] indicates both 401a and 401b but only shows 401a. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.  Examiner believes that 401b is not easily visible from the vantage point in Fig 3.  For best US practice Fig 3 should not be grouped with the other figures in which features discussed are not depicted in the drawing or should indicated “not shown” in said drawing.  Applicant may amend the specification, drawing or confirm each feature in the response to make the features of the application clear on record and overcome this objection.

Specification
The disclosure is objected to because of the following informalities: The terms “non-zero angle” and “ nonzero angle” are both used throughout the specification.  For the purpose of this examination these terms are assumed to be referring to the same angle.  The lengthy specification has been reviewed to the extent possible by the Examiner.  Any inconsistencies found by the Applicant should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “at least partially” in claims 10, 12 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of this examination the term “at least partially” is referring to flattening, wherein there is no term of degree associated with the relative term “at least partially” the reference to “flattening” cannot be rightfully examined either.  For the purpose of this examination any amount of pressure of the glass ribbon may be considered “flattening” because no direction, width, warpage, or reference to “unflat” of the remainder of the glass ribbon has been established, nor has the term “at least partially”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boardman (US 3592370).
	Regarding claims 1 and 3, Boardman discloses glass manufacturing apparatus comprising:
an engagement device embodiment comprising: 
a first elongated member, a first of finger elements (29 or 43 Fig 7-9), extending along a first elongated axis and rotatable about a first rotation axis (Fig 3-4, 7-9, 11 at least Col 6; lines 1-5) extending along a direction at what is considered a first nonzero angle relative to a direction of the first elongated axis
and a second elongated member, a second of finger elements (29 or 43 Fig 7-9, 11), extending along a second elongated axis and rotatable about a second rotation axis extending along a direction at a second nonzero angle relative to a direction of the second elongated axis.  There is nothing in the claim that requires the first and second nonzero angles to be different thus Boardman rotating both finger elements together meets the claim. Alternatively Boardman suggests that finger elements (29) as shown in Fig 4 for separating the glass are carried on individual pivot pins 30 on bifurcated member 31 (Col 2; lines 43-57).
the second elongated member is spaced from the first elongated member, see finger elements (29 or 43 Fig 4, 7-9 and 11),
and an elongated anvil member, a third finger element beneath or beam (41, 42, 47, 50, or in the broadest example of Board man roller 16) all meet the claim limitation see Col 5; line 64-Col 6; line 53) aligned with a space disposed between the first elongated member and the second elongated member.  The claim does not require what is considered between thus any of the elements 41, 42, 47, or 50 are considered aligned with a space disposed between the first and second elongated members, or finger elements.
 at least one of the engagement device and the elongated anvil member is movable relative to the other of the engagement device and the elongated anvil member because Boardman discloses the finger elements rotatable, or the finger elements above or below are capable of being raised or lowered (Col 6; lines 16-21, 30-35, 40-53).
Regarding claim 2, Boardman discloses the beam, or one of the lower finger elements or anvil (see discussion of claim 1) moving vertically or pivotally (Col 5; lines 72-75, Col 6; lines 34-36 or 49-54) thus both movable and may be considered mounted on a carriage device, alternatively, the engagement device and the elongated anvil member are mounted on a carriage as shown in Fig 3 (at least platform 21 or slide member 22, or any other support of Fig 3.  The term “carriage” given its plain definition is considered a moving part of a machine that carries other parts into the required position.
Regarding claim 5, Boardman discloses a common plane being the plane of the mounted finger elements extends along the direction of the first elongated axis, the direction of the second elongated axis, the direction of the first rotation axis, and the direction of the second rotation axis (axis shown in Fig 4 rotations pins 32, 30, or pivot pins not labeled depicted in Fig 7-9 and 11).
Regarding claim 6, Boardman discloses the glass manufacturing apparatus further comprising a scoring element, such as a rotatable scoring disc 11 Col 2; lines 6-7) movable relative to the elongated anvil member because it is capable of moving as it scores along the glass and thus relative to the anvil member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 3592370) as applied above.
Regarding claim 7, Boardman discloses a glass manufacturing apparatus with all of the features of claim 6 however fails to disclose the scoring element is movable within the space disposed between the first elongated member and the second elongated member.
Boardman discloses scoring along an upper surface of a glass sheet (Col 2; lines 6-10) and after scoring passing the glass to the snapping station (Col 2; lines 13-15) where a pressure mechanism is operated to break or snap the score line with the finger elements on either side of the score line  and pressure mechanisms discussed above in claim 1 opposite the finger elements such that the pressure snaps the glass (Col 3; lines10-27) ( See Fig 4-6, 8-11).
MPEP 2144.04 states
The rearrangement of parts is prima facie obvious In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.  Thus it is prima facie obvious to move the scoring device location for the same purpose of scoring the glass.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  
Alternatively, one of ordinary skill in the art would be motivated to place the scoring mechanism between the finger elements because Boardman’s disclosure actually states that the glass may be scored at the snapping station traverse to the path of travel above inclinable member (Col 6; lines 54-57). See also MPEP 2141 III. (G)  In the present situation there is teaching and rationale to move the scoring device to score during snapping in which case one of ordinary skill in the art would recognize that at least at some point in time “the scoring element is movable within the space disposed between the first elongated member and the second elongated member” It should be noted by Applicant that the claimed device is not limited to a timing situation in the present claim 6.
Regarding claim 10, Boardman discloses separating a glass ribbon, or sheet (15) with the glass manufacturing apparatus of claim 1 (see discussion of claim 1 above) comprising:
contacting a first major surface of the glass ribbon with the elongated anvil member (41, 42, 47, 50, or in the broadest example of Board man roller 16) all meet the claim limitation see Col 5; line 64-Col 6; line 53);
contacting a portion of a second major surface of the glass ribbon with the first elongated member and the second elongated member; 
scoring the second major surface of the glass ribbon to produce a score line (13A-13F) within the second major surface of the glass ribbon along a separation path aligned with the elongated anvil member (Col 4, lines 64-68, Col 4; lines 1-53 depicted in Fig 4-6 and Fig 8-11); by moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member (See claim 6 above).
Boardman discloses rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis in embodiments depicted in Fig 8-11 because the finger elements are pivotally mounted on arm (46) (See at least Col 6; lines 4-5) OR the embodiment of Fig 4 meets this limitation wherein the finger elements (29) move on pivot pins (30) each or on pivot pin (32) (Col 2; lines 43-51);
 (Col 2; lines 13-15) and then separating the glass ribbon along the score line it has also been made obvious to score at the snapping station see claim 7 above.
Boardman does not explicitly disclose the limitation of claim 10, “rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis while a least partially flattening the glass ribbon and while the elongated anvil member contacts the first major surface of the glass ribbon” however any contact of the finger element is considered to flatten the glass because the pivoted finger elements adjust their positions to apply even pressures thereto (Col 3; lines 26-28).

Claims 1-2 and 6-7, and 10 are alternatively rejected and claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 3592370) and further view of Cox (US 2009/0250497)
Regarding claims 1, 6-7 and 10, Cox discloses manufacturing a glass ribbon via a fusion process [0031]-[0032].  A method and apparatus for separating the glass ribbon wherein the separating comprises an engagement device having 
a first elongated member extending along a first elongated axis (60)
a second elongated member extending along a second elongated axis (70)
and an elongated anvil member (80) aligned with a space disposed between the first elongated member and the second elongated member.  
Cox discloses at least one of the engagement device and the elongated anvil member is independently movable relative to the other of the engagement device and the elongated anvil member at least [0071].
Present claim 1, does not currently require the entire anvil member contacting the glass to be disposed in an area defined between the elongated members without any overlap in a given direction, nor does it indicate any relation of dimensions between the elongated members and anvil member.
In the interest of compact prosecution- In an analogous art of Boardman (see discussion of claim 1 above) Boardman discloses a variety of elongated anvil configurations  (Boardman- third finger element beneath or beam 41, 42, 47, 50, or in the broadest example of Board man roller 16).  MPEP 2143 (B) states that simple substitution of one known element for another to obtain predictable results is prima facie obvious.  It would be obvious to substitute one of the anvil member configurations in relative to the finger elements in Fig 4-11 Boardman, which are respectively comparable to the backing bar and press bars of Cox for the same predictable result of applying pressure to a score line in the glass to separate the glass along the score line and as indicated obvious by at least [0040] of Cox. Alternatively, MPEP 2144.04 states absent any unexpected or significant results the change in shape is prima facie  obvious In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Cox does not disclose the elongated engagement surfaces are rotatable about a first rotation axis extending along a direction at a first nonzero angle relative to a direction of the first elongated axis; and the second elongated engagement surface is rotatable about a second rotation axis extending along a direction at a second nonzero angle relative to a direction of the second elongated axis, wherein the second elongated member is spaced from the first elongated member.
Boardman discloses the elongated members, or finger elements are capable of the pivoting to adjust their positions and to apply even pressures thereto (Col 3; lines 26-28). It would be obvious to one skilled in the art to make the elongated members, 60 and 70, of Cox rotatable as well as retractable and vertically movable relative to the anvil (at least [0058]) as motivated by Boardman to provide additional optimization and apply even pressures as taught by Boardman. See also "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 10, Cox discloses a method of separating a glass ribbon with the glass manufacturing apparatus of claim 1 (discussed above) comprising:
contacting a first major surface of the glass ribbon with the elongated anvil member (80);
contacting a portion of a second major surface of the glass ribbon with the first elongated member and the second elongated member(60) and (70) respectively. referred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps  into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps
Cox discloses reducing disturbances in the ribbon (at least [0036]) thus considered to meet the limitation of claim 10, “at least partially flattening the glass ribbon and while the elongated anvil member contacts the first major surface of the glass ribbon”;
scoring the second major surface of the glass ribbon with scoring device (130) to produce a score line (26) within the second major surface of the glass ribbon along a separation path aligned with the elongated anvil member(Fig 2-10d); 
and then separating the glass ribbon along the score line by moving at least one of the engagement device and the elongated anvil member relative to the other of the engagement device and the elongated anvil member (See at least Fig 6c-7e, 8b-8e of Cox).
Cox does not disclose rotating the first elongated member about the first rotation axis and the second elongated member about the second rotation axis.
Boardman discloses these rotations in embodiments depicted in Fig 8-11 because the finger elements are pivotally mounted on arm (46) (See at least Col 6; lines 4-5) OR the embodiment of Fig 4 meets this limitation wherein the finger elements (29) move on pivot pins (30) each or on pivot pin (32) (Col 2; lines 43-51).
Regarding claim 2, Cox discloses carriage 120 [0050]
Regarding claim 11, Cox discloses carriage 120 [0050] Cox discloses and the method comprises moving the carriage (120) and scoring assembly on carriage (120) at a speed in a travel direction that matches a speed of the glass ribbon traveling in the travel direction of the glass ribbon at the same velocity (at least [0056]) while separating the glass ribbon along the score line (at least Fig 7b-7e). 
Regarding claim 12, at least partially flattening the glass ribbon against the elongated anvil member remains indefinite.  Cox discloses at least partially flattening the glass sheet against the elongated anvil given the broadest reasonable interpretation because pressure is applied to the sheet (see claim 11 above).
Regarding claim 13,  Cox does not disclose vacuuming debris during at least one of scoring the second major surface of the glass ribbon and separating the glass ribbon along the score line.
Boardman discloses cleaning devices such as air jets or brushes to clean glass particles or debris that may adhere to the roller 16 at the breaking station (Col 3, lines 43-48).  It would be obvious to one of ordinary skill in the art to apply a device such as a jet or brush to the breaking station of Cox to clean glass particles, or debris.  Wherein both Cox and Boardman disclose scoring may be combined with breaking as discussed above (at least Fig 7b-7eof Cox and Col 6; lines 56-58 of Boardman) it is clear that at cleaning device to any element of the device to prevent glass particles/ debris from adhering to any aspect of the device.  Vacuuming is not only a well-known cleaning method of debris in everyday life but also inherent to glass manufacturing.
MPEP 2141.03 states (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983
	Glass debris due to scoring is a known problem encountered in the art of glass manufactured as evidenced by Boardman and cleaning the debris is a known solution thus it would be obvious to apply this known solution to the method of Cox to prevent glass debris in the separating of a glass manufacturing apparatus.  One skilled in the art would recognize that due to heat of glass manufacturing and the size of the particles cleaning of any portion of the apparatus would be beneficial.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3567086 A scoring, severing, and pressure at once Fig 3-4
US 20070214925 rotation direction Fig 1
US 2010065599 scribe and pressure both sides
US 20110094267 Fig 10, US 4221150, US 20040074366, US 2016 0152507 (cited by applicant) vacuum debris
US 20110277507 additional flattening Fig 5A during scoring, Fig 7A-7B scoring opposite side from elongated members
US 20150284284 elongated elements 7, scoring, flattening
US 20190077695 cited by Applicant- fluted elongated elements, additional flattening, carriage

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741